DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 21, 24, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (ZHANG et al US 2016/0352551) in view of LOEHR et al (US 2019/0174513) .


	Regarding claim 1, and 21, ZHANG et al (ZHANG et al US 2016/0352551) discloses method for data transmission, the method being applied to a terminal device and comprising: 
determining data to be communicated (ZHANG: Fig. 9, ¶126, ¶129, the UE has at least traffic/service data that will be communicated via an established connection of 915);
acquiring, according to a service attribute of the uplink data, a numerology used to send the uplink data (ZHANG: Fig. 9, ¶126-127, ¶129,  a request is sent from the terminal (UE) to the network device (BS) to identify a service type/traffic flow type having a particular characteristic (equivalent to different service attributes));
communicating data with the network device according to the numerology (ZHANG: Fig. 9, ¶128-129, the data is communicated between the UE and the base station using appropriate/corresponding numerology)
wherein acquiring, according to the service attribute of the uplink data, the numerology used to send the uplink data comprises: 
sending to the network device identification information used to identify the service attribute (ZHANG: Fig. 9, ¶127, UE sends request identifying the different types of traffic/application data to be communicated with the base station); 
receiving numerologies sent by the network device, the numerologies being determined according to the identification information (ZHANG: Fig. 9 ¶129, ¶128, the base station sends to the UE and the UE receives from the base station: an indication of different numerologies for different traffic types (the relationship/correspondence information)); and 
determining the numerology according to the service attribute and configured correspondences between service attributes and numerologies (ZHANG: Fig. 9, ¶133, ¶128, the UE uses the information received from the bae station to determine which service data/traffic type data to be communicated with the base station with which appropriate numerology; UE configures itself with such appropriate numerology according to the information received from the base station); 
wherein the service attribute comprises a traffic type flow used to communicate the data, and the numerology comprises a subcarrier spacing (ZHANG: ¶136, ¶127-128, the numerology comprising different subcarrier spacing, the service attribute comprising different flows).
ZHANG does not explicitly discloses that the data being communicated using the numerology is the uplink data, and the different traffic type flows are different logical channels.
However, LOEHR et al (US 2019/0174513) discloses that the data being communicated using the numerology is the uplink data (LOEHR: ¶206, uplink data is communicated using a configured numerology), and the different traffic type flows are different logical channels (LOEHR: ¶40, ¶171, different traffic type using different logical channel, ).
A person of ordinary skill in the art working with the invention of ZHANG would have been motivated to use the teachings of LOEHR as it provides well-known mode of communication where user sends data to another user over the network or a server of 

Regarding claim 4 and 24, ZHANG modified by LOEHR discloses a method of claim 1, wherein the service attribute comprises at least one of:, a bearer used to send the uplink data, a data stream used to send the uplink data, a data volume of the uplink data, or a quality of service level of the uplink data (ZHANG: Fig. 9, ¶127, ¶129, ¶133, a request is sent from the terminal (UE) to the network device (BS) to identify a service type/traffic flow type having a particular characteristics including latency information (equivalent to QoS level); LOEHR: ¶251, ¶266, ¶161, attributes involve usage scenarios that include the logical channel and quality of service information including data volume).

Regarding claim 41 and 42, ZHANG modified by LOEHR discloses method of claim 1, wherein the numerology comprises at least one of the following parameters:, a number of subcarriers corresponding to a system bandwidth, a number of subcarriers corresponding to a Physical Resource Block (PRB), a length of an Orthogonal Frequency Division Multiplexing (OFDM) symbol, a number of Fast Fourier Transformation (FFT) or Inverse Fast Fourier Transform (IFFT) points for generation of an OFDM signal, a number of OFDM symbols in a Transmission Time Interval (TTI), a ZHANG: ¶3, TTI, cyclic prefix, etc. are parameters of the numerologies).
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    83
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    945
    700
    media_image2.png
    Greyscale


”

ZHANG in at least  ¶127-128 discloses:

[0127] In step 905, the UE transmits a request to the network to configure a numerology for a connection. This optional step may identify a plurality of different connection types, or it may be executed only after an application is initiated. In step 910, the base station transmits an indication to the UE containing an identification of different numerology configurations for different application type/traffic types. As noted in other examples, this indication could be an explicit recitation of the numerology configuration parameters, or it could be a simplified indication such as a table index that can be used by the UE to determine the configuration parameters. 

[0128] The UE can use the received indication to configure itself for communication with the base station. Communication with the base station using a first numerology configuration is carried out in step 915. This may be application specific communication, or it can be a default communication profile. In step 930, communication using a second configuration associated with a different application type is carried out. It should be noted that 915 and 930 can happen in various orders and may happen contemporaneously. 


The above portions expressly disclose that the base station (network device) sends a plurality of different numerologies to the UE for each of the different application types/traffic types. This correspondence information is used by the UE to configure an appropriate numerology for corresponding traffic/data to be communicated with the base station. 

receiving numerologies sent by the network device, … and determining the numerology according to the service attribute and configured correspondences between service attributes and numerologies…”
Examiner respectfully submits that Applicants take a position that “Zhang has no disclosure relating to […] the terminal determining the numerology from the received numerologies according to the service attribute and configured correspondences between service attributes and numerologies…” (emphasis added). However, this limitation is absent from the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the above argued limitation is also disclosed by the ZHANG as UE selects appropriate configuration (numerology) for corresponding type of communication without receiving further indication after 910. Also, see Fig. 9 reproduced below:

    PNG
    media_image3.png
    1208
    1001
    media_image3.png
    Greyscale

LOEHR is only relied upon to teach that the data being communicated using the numerology is the uplink data (LOEHR: ¶206, uplink data is communicated using a configured numerology), and the different traffic type flows are different logical channels (LOEHR: ¶40, ¶171, different traffic type using different logical channel).

Each logical channel transports different types of traffic. …

[0171] In one general first aspect, the techniques disclosed here feature a user equipment in a mobile communication system. The user equipment is configured with at least one numerology scheme, each of which is associated with parameters that partition a plurality of time-frequency radio resources of the mobile communication system into resource scheduling units in a different manner. The user equipment is configured with a plurality of logical channels each of which is associated with at least one of the configured numerology schemes. A receiver of the user equipment receives an uplink scheduling assignment from a radio base station that controls the user equipment, the uplink scheduling assignment indicating uplink radio resources usable by the user equipment. A processor of the user equipment determines for which numerology scheme the received uplink scheduling assignment is intended based on the received uplink scheduling assignment. The processor performs a logical channel prioritization procedure by allocating the assigned uplink radio resources to the configured logical channels and by prioritizing those of the configured logical channels that are associated with the numerology scheme for which the uplink scheduling assignment is intended. 

[0206] As explained in the background section, different numerologies schemes are foreseen to be supported in the new 5G mobile communication systems. In particular, eNodeBs and user equipments shall support one or more numerologies schemes at the same time, so as to simultaneously be able to participate in numerous services e.g. eMBB, URLLC, mMTC. There is an ongoing discussion on how the uplink radio resource allocation can be implemented in such a new environment. In general, two different modes are being discussed for the uplink scheduling, the eNodeB-controlled transmission mode and the grant-free transmission mode. However, there have been no detailed discussions on these modes nor have agreements been reached on how these modes can be implemented. Consequently, there is a need for an improved radio resource allocation procedure to allocate radio resources in the uplink usable by a user equipment to perform transmissions. 

A person of ordinary skill in the art working with the invention of ZHANG would have been motivated to use the teachings of LOEHR as it provides well-known mode of communication where user sends data to another user over the network or a server of the network, thereby, increasing utility of the system in different scenarios. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Further, RYU and ZHAO references are not relied upon for teaching any features, and the arguments pertaining to them are therefore moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER S MIAN/           Primary Examiner, Art Unit 2461                                                                                                                                                                                             

OMER S. MIAN
Primary Examiner
Art Unit 2461